EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on FormS-1 ofour report dated November 21, 2013 with respect to the audited consolidated financial statements of Natural Resource Group, Inc. for the year ended October 31, 2012. /s/ MaloneBailey, LLP www.malone-bailey.com Houston, Texas October 15, 2014 Consent of Independent Registered Public Accounting Firm Board of Directors Diversified Resources, Inc. (“the Company”) We hereby consent to the incorporation by reference in the Registration Statement on Form S-1 of our report dated May 15, 2014, relating to the consolidated financial statements of the Company as of and for the year ended October 31, 2013, which appears in this Registration Statement. /s/ Kingery & Crouse, P.A. Certified Public Accountants Tampa, Florida October 15, 2014
